Title: From George Washington to Major General Benjamin Lincoln, 12 December 1779
From: Washington, George
To: Lincoln, Benjamin


        
          My dear Sir
          Head Quarters Morris Town 12th Decemr 1779.
        
        I had the pleasure of receiving yours of the 22d October by Colo. Laurens, to whose information, I am indebted for a very particular account of the situation of affairs to the southward. I had, previous to his arrival, been furnished by Congress with Copies of your dispatches by Major Clarkson, who came forward himself to Head Quarters. By him, I had the mortification of hearing of the ill success of the allied Arms before Savannah. While I regret the misfortune, I feel a very sensible pleasure in contemplating the gallant behaviour of the Officers and Men of the French and American Army, and it adds not a little to my consolation, in learning, that, instead of the mutual reproaches which too often follow the failure of enterprizes depending upon the cooperation of troops of different nations, their confidence in and esteem for each other is increased. I am happy in beleiving that the delicacy and propriety of your conduct, upon every occasion, has contributed much to this agreeable circumstance.
        Before Colo. Laurens’s arrival, the two Regiments of North Carolina had marched, and immediately upon finding, from your letters and from him, the reduced state of your Continental force, and the little dependance to be put upon the precarious supplies of Militia, I submitted to Congress, the propriety of detaching the whole of the Virginia line, expressing, at the same time, my willingness to part with them, illy as they could be spared, should they judge it expedient after a full consideration of all circumstances—Congress having determined upon the propriety of the measure, the troops began to move the day before yesterday, and I hope the whole will be under march this day, should not the weather prevent them.
        I have strongly recommended the transportation of them by Water, if Vessels can be procured and a Convoy ensured—The advantages of this over a march by land are too obvious to need mentioning.
        The unhappy System of short inlistments operates just now most forcibly upon the troops in question, as well as upon the whole line of the Army. Altho’ the total amount of the Virginians is at present upwards of 2500, I do not imagine it will be

practicable to move more than [ ] Rank and file to South Carolina, as the times of the remainder would expire by their arrival at Charlestown. About 150 of the two State Regiments had been reinlisted last Winter upon promise of a furlough this, which must be complied with.
        I shall take the liberty, in my turn, of referring you to Colo. Laurens for a minute account of our circumstances and situation, and I am happy in having the testimony of so able a judge and so good a man to witness, that the utmost has been done by me, to afford relief to the Quarter, which so loudly and with so much reason calls for assistance. I am with sincere Esteem My dear Sir Your most obt and hble Servt
        
          Go: Washington
        
      